Citation Nr: 0335728	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the residuals of a left 
hip injury.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 states that he served on active 
duty in the Army from March 1999 to October 1999.  The form 
also lists his character of service as "uncharacterized."  
It appears from the service personnel records in the claims 
file that the veteran was separated from active military 
service due to lack of motivation and failure to adapt to the 
military environment.  He was counseled that such a discharge 
would be issued without a characterization as to whether or 
not his service was honorable.  The Board notes that, where 
enlisted personnel are administratively separated from 
service, they may receive an entry level separation, which 
shall be considered to be under conditions other than 
dishonorable.  38 C.F.R. § 3.12(k)(1).  Service under 
conditions other than dishonorable is not a bar to basic 
eligibility for VA benefits.  38 U.S.C.A. § 101(2) (West 
2002); 38 C.F.R. § 3.12(a) (2003).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the veteran's claim of 
entitlement to service connection for a left hip injury.  He 
subsequently perfected a timely appeal regarding this issue.  
The RO issued a Statement of the Case (SOC) in November 2002.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if any further action is required on the part of 
the appellant.

REMAND

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Notwithstanding the lack of evidence of a disorder 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the currently claimed disability was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

When the Board determines that the record before it is 
inadequate to base a decision upon, a remand is required.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
veteran's enlistment examination shows no evidence of a left 
hip disorder.  The Board notes that the veteran's service 
medical records show that he received treatment for left hip 
complaints beginning in May 1999 and continuing through 
September 1999.  In August 1999, he was diagnosed with a 
healing stress fracture of the inferior pubic ramus.  In a 
private medical examination conducted after separation from 
active duty, in June 2000, the veteran's doctor noted the 
same diagnosis.

In its rating decision of January 2001, the RO stated that 
the veteran's active duty separation examination was normal, 
and the RO apparently used this examination report to support 
its decision denying service connection for a left hip 
disability.  This evidence has not been associated with the 
veteran's claims folder, and it is pertinent to the issue 
before the Board at this time.  Although it is possible that 
this examination report may not contain sufficient evidence 
to link the claimed disability to service, the Board cannot 
be certain about its content if it is not before us, and we 
are unable to locate a separation examination in the claims 
file, if such an examination was in fact performed (we note 
the veteran was separated on October 7, 1999).  Since this 
medical record is not included in the file, attempts should 
be made to obtain it on remand.

With regard to procedural matters, the Board notes that, in 
November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), became 
law.  Regulations implementing the VCAA have also been 
published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001), now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 
16 Vet. App. 183 (2002), the Court provided guidance 
regarding notice requirements under the VCAA, and in Charles 
v. Principi, 16 Vet. App. 370 (2002), the Court noted that 
the Board must identify documents in the file which establish 
compliance with the VCAA.  

Subsequently, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
Federal Circuit determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C.A. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Furthermore, in a decision promulgated in September 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  The Federal Circuit made a conclusion similar 
to the one reached in DAV, supra, (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA notification was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  Since this 
case is being remanded to allow the RO to obtain and consider 
any available outstanding pertinent medical records and make 
a determination as to the veteran's medical history, the RO 
must take this opportunity to inform the appellant that 
notwithstanding any information previously provided, a full 
year is allowed for response to a VCAA notice.  We are aware 
that pending legislation may affect the holding in PVA.

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination.  The VCAA added language 
to the statute indicating when a claimant is entitled to an 
examination:

The Secretary shall treat an examination as being 
necessary to make a decision on a claim if the 
evidence of record before the Secretary, taking 
into consideration all information and lay or 
medical evidence (including statements of the 
claimant) (A) contains competent evidence that the 
claimant has a current disability, or persistent 
or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be 
associated with the claimant's active military, 
naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to 
make a decision on the claim.

38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159 
(c)(4) (2003).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations are 
satisfied in accordance with the judicial 
precedents in PVA, DAV, Quartuccio, and Charles, 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and any 
other applicable legal authority.  In particular, 
the RO should ensure that the veteran is advised 
specifically of what he needs to establish his 
claim for service connection for a left hip 
injury, what the evidence shows, and of his and 
VA's respective responsibilities in claims 
development.  The veteran should be afforded the 
requisite period of time to respond.

2.  In addition, the RO should obtain the report 
of the veteran's service separation examination, 
if available, and associate it with the claims 
file, thereby including all of the evidence 
apparently relied upon by the RO in its rating 
decision.

3.  After completing the foregoing (whether or 
not a service separation examination is located), 
the RO should consider, under the VCAA, whether 
to afford the veteran a medical examination to 
determine whether he has a current left hip 
disability and, if so, whether this current 
disability has any nexus to an injury during 
service.  If an examination is conducted, the 
examiner should have the opportunity to review 
the records of the veteran's hip complaints and 
findings during service, any pertinent post-
service treatment and/or diagnosis, provide 
findings upon the examination, and provide an 
opinion as to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any current disorder of the 
left hip is related to his active service from 
March to October 1999, or whether such a 
relationship is unlikely (i.e., less than a 50-50 
probability).  The veteran's claims file, to 
include this Remand decision, must be available 
for review by the examiner in conjunction with 
the examination.
  
4.  The RO should then readjudicate the veteran's 
claim.  If any benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions taken on 
the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


